DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed 12/10/2020.
Claims 1, 5, 8, 9, 12, and 17 have been amended and no claims have been canceled and/or added.
In light of applicant’s amendment, claim objections with regard to claims 5 and 8 have been withdrawn.
In light of applicant’s amendment, previous claim rejections based on 103 with regard to claims 1-20 have been withdrawn.
Claims 1-20 are pending with claims 1, 12, and 17 as independent claims.
This action is made Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,296,565 in view of Egan et al. (US 2013/0093780, hereinafter as Egan) in view of Basley et al. (US 2008/0144942, hereinafter as Basley). 
The patent claims do not explicitly disclose the underlined limitation of claim 9 “program instructions to temporarily remove the opaqueness of the top most object before continuing processing of the current layer”. However, Egan, in an analogous art, discloses in [0063] “render a thick fully opaque dashed outline object in grey into an intermediate image, 2) render a slightly thinner solid interior fill object in clear into the intermediate image without alpha blending (i.e. replace the opaque grey pixels in the intermediate image with fully transparent pixels in overlapping portions, so the grey is gone within the interior portion of the tunnel)”. It appears that replacing the opaque grey pixels with clear/transparent pixels would make the tunnel object in the opaque grey pixels to blue when, which indicates temporary when the grey image representing a road object passes through a tunnel, the tunnel passes under water object, which is in blue color.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the patent with the teaching of Egan to replacing grey color image object representing , a road, for example, with blue color image object representing a water medium, for example, to indicate that the road object passes through a tunnel, for example in a dynamic map application such as Google Map).
wherein the bounding boxes are bounding rectangles”. However, Egan, in an analogous art, discloses in ([0005-0006 and 0063-0071] “The visual effect of transparency is often desirable in instances such as those depicted in FIG. 9 where area 918 is a combination of a base aerial photograph and two crossing roadways stacked above the base layer. The outlines 916, 917 are continuous and the outlines 906, 907 are discontinuous, visually indicating which roadway crosses over top…In the context of a digital image representative of a geographic map, such image objects or primitives may define, for example, individual roads, text labels, areas, text boxes, buildings, railroads, rivers, points of interest markers, terrain features, bike paths, map or street labels,” The shapes of roadways, overpasses, blocks, etc. may the rectangle shapes)
wherein the opaque graphical objects include a dashed opaque triangle, a dashed opaque arrow, a dashed opaque rectangle, a dashed transparent pentagon and a dashed opaque diamond; ([0022, 0047, 0061-0066] “a tunnel represented as a dashed outline layered and alpha blended with other roadways, such that the dashed outline visually indicates that the tunnel extends under the water and beneath other roadways… rendering a display with the dashed outline objects associated with tunnels proceeds by: 1) render a thick fully opaque dashed outline object in grey into an intermediate image, 2) render a slightly thinner solid interior fill object in clear into the intermediate image without alpha blending (i.e. replace the opaque grey pixels in the intermediate image with fully transparent pixels in overlapping portions, so the grey is gone within the interior portion of the tunnel) and 3) composite the intermediate image onto the base map below it using alpha blending… render the dashed outline object into It appears that rendering objects in different layers such as overpass, roadways, tunnels under water, etc. in a digital map may show railroads in dashed opaque outline, tunnels under water in transparent outline)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the patent with the teaching of Egan to replacing grey color image object representing , a road, for example, with blue color image object representing a water medium, for example, to indicate that the road object passes through a tunnel, for example in a dynamic map application such as Google Map).
The patent claims further do not explicitly disclose “wherein the opaque graphical objects include a dashed opaque triangle, a dashed opaque arrow, a dashed opaque rectangle, a dashed transparent pentagon and a dashed opaque diamond”. However, Besley, in an analogous art, discloses in [0004, 0007-0009, 0071 and 0164] “The well known Microsoft.TM. AutoShapes set includes a number of examples of template shapes which can be manipulated within editing environments such as Microsoft.TM. Word.TM. and PowerPoint.TM…A range of fill options are generally available including unfilled line objects 405 to 420, solid filled objects of the same colour 425 to 440 or different colour 445 to 460 to the line, transparency, blends or patterned fills”. Figs. 27a-27b show graphical objects such as triangle 27005, arrow 27013, rectangle 27001, pentagon 27020, and diamond 27004. The graphical objects may be added and manipulated in editing applications by positioning them and fill them with transparent and/or opaque colors to get the desired opacity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the patent with the teaching of Basley to provide editable graphical objects that can be utilized in editing application for providing desired presentations. Basley background).

US Application 16/369,887
US Patent 10,296,565 
1. A Web browser system, comprising: 
a processor, a computer readable memory, and a computer readable storage medium associated with a computer device; 

program instructions to organize objects of an optical model in layers including a lowest layer, one or more higher layers above the lowest layer, and a highest layer; 

program instructions to load two or more objects from a server into the layers of the object model and for rendering selected objects in a Web browser view; 

program instructions to download a script associated with the objects and to apply the script to the objects, after the objects have been loaded into the layers of the object model, wherein the script confirms that the objects are located in the respective layers they are loaded into; 

program instructions to calculate boundaries of the objects using coordinates and boundary boxes, after the script has been downloaded and applied; 

program instructions to select two or more loaded objects in the object model for display in the client browser view, after the boundaries of the objects have been calculated; and 

program instructions to deselect one or more selected objects in a lower layer that are occluded by one or more objects in a higher layer or above, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory. 







program instructions to loop through all the layers until the lowest layer is reached;



2. The Web browser system according to claim 1 further comprising: 
program instructions to repeat setting a next lowest layer underneath a most recent new current layer as a next new current layer and deselecting one or more objects in the next new current layer until the lowest layer is reached and selected objects in the lowest layer which are occluded by one or more opaque objects 







3. The Web browser system according to claim 1 further comprising: 
program instructions to load two or more primary objects from a server into one or more of the lower layer and the one or more higher layers of the object model. 


4. The Web browser system according to claim 3 further comprising: 
program instructions to load two or more secondary objects, referenced by the primary objects, into one or more of the lower layers and the one or more higher layers of the object model. 



5 and 8. The Web browser system according to claim 1 further comprising: 
program instructions to set a composite object as combination of objects in a current layer being processed, 

wherein the opaque graphical objects include a dashed opaque triangle, a dashed opaque arrow, a dashed opaque rectangle, a dashed transparent
pentagon and a dashed opaque diamond.














6. The Web browser system according to claim 1 further comprising: 
program instructions to load the script associated with the objects, after the objects have been loaded into the lower layer and the one or more higher layers of the object model. 


7. The Web browser system according to claim 1 further comprising: 
program instructions to render the objects that remain selected. 

 























9. The Web browser system according to claim 1 further comprising: 




10. The Web browser system according to claim 1, wherein the bounding boxes are bounding rectangles. 

11. The Web browser system according to claim 1, wherein the objects are at least one selected from a group consisting of: an opaque triangle; an opaque arrow; an opaque rectangle; an opaque pentagon; and an opaque diamond. 



12. A computer implemented method for managing rendering of objects in a client browser view on a computer device, said client browser having an object model for organizing graphical objects in layers including in a lower layer and one or more higher layers, the method comprising: 
organizing, by the computer device, objects of an optical model in layers including a lowest layer, one or more higher layers above the lowest layer, and a highest layer; 

loading, by the computer device, two or more objects from a server into the layers of the object model and for rendering selected objects in a Web browser view; 

downloading, by the computer device, a script associated with the objects and to apply the script to the objects, after the 

calculating, by the computer device, boundaries of the objects using coordinates and boundary boxes, after the script has been downloaded and applied; 

selecting, by the computer device, two or more loaded objects in the object model for display in the client browser view, after the boundaries of the objects have been calculated; and 

deselecting, by the computer device, one or more selected objects in a lower layer that are occluded by one or more objects in a higher layer or above. 





13. The method according to claim 12 further comprising: 
program instructions to repeat setting a next lowest layer underneath a most recent new current layer as a next new current layer and deselecting one or more objects in the next new current layer until the lowest layer is reached and selected objects in the lowest layer which are occluded by one or more opaque objects in the layers above the lowest layer are deselected. 




14. The method according to claim 12 further comprising: 




loading, by the computer device, two or more primary objects from a server into one or more of the lower layer and the one or more higher layers of the object model. 

15. The method according to claim 14 further comprising: 
loading, by the computer device, two or more secondary objects, referenced by the primary objects, into one or more of the lower layers and the one or more higher layers of the object model. 




16. The method according to claim 12 further comprising: 


setting, by the computer device, a composite object as combination of objects in a current layer being processed. 


17. A computer program product for managing rendering of objects in a client browser view, said client browser having an object model for organizing objects in layers including in a lowest layer, one or more higher layers above the lowest layer, and a highest layer, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 

load two or more objects from a server into one or more of the lowest layer and the one or more higher layers of the object model; 

download a script associated with the objects and apply the script to the objects, after the objects have been loaded into the lowest layer and one or more higher layers of the object model, wherein the script confirms that the objects are located in the respective layers they are loaded into; 

program instructions to calculate boundaries of the objects using coordinates and boundary boxes, after the script has been downloaded and applied; 

select two or more loaded objects in the object model for display in the client browser view, after the boundaries of the objects have been calculated; 

deselect one or more selected objects in a lower layer that are occluded by one or more objects in a higher layer or above; and 

render the objects that remain selected. 





















18. The computer program product according to claim 17 wherein the program instructions cause the processor to: 

load two or more primary objects from a server into the one or more of the lowest layer and the one or more higher layers of the object model. 



19. The computer program product according to claim 18 wherein the program instructions cause the processor to: 
load two or more secondary objects, referenced by the primary objects, into the one or more of the lowest layer and the one or more higher layers of the object model. 



20. The computer program product according to claim 18 wherein the program instructions cause the processor to: 
set a composite object as combination of objects in current layer. 


a processor, a computer readable memory, and a computer readable storage medium associated with a computer device; 

program instructions to organize objects in layers including a lowest layer, one or more higher layers above the lowest layer, and a highest layer; 


program instructions to load two or more objects from a server into the layers of the object model and for rendering selected objects in a Web browser view; 

program instructions to download a script associated with the objects and to apply a script to the objects, after the objects have been loaded into the layers of the object model, wherein the script confirms that the objects are located in the respective layers they are loaded into; 

program instructions to calculate boundaries of the objects using coordinates and boundary boxes, after the script has been downloaded and applied; 

program instructions to select two or more loaded objects in the object model for display in the client browser view, after the boundaries of the objects have been calculated; 

program instructions to deselect one or more selected objects in a lower layer that are occluded by one or more objects in a higher layer or above; wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.


program instructions to set the highest layer as a first current layer; 

program instructions to set a next lowest layer underneath the highest layer as a new current layer; 

program instructions to deselect one or more selected objects in the new current layer that are occluded by one or more opaque objects in the highest layer; and 


comment: (the paragraph/portion below teaches that the repeat setting would loop all the layer until the lowest layer is reached, which indicated by deselecting occluded objects in the lowest layer) 



program instructions to repeat setting a next lowest layer underneath a most recent new current layer as the next new current layer and deselecting one or more objects in the next new current layer until the lowest layer is reached and selected objects in the lowest layer which are occluded by one or more opaque objects 

wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory. 


2. The Web browser system according to claim 1 further comprising: 
program instructions to load two or more primary objects from a server into one or more of the lower layer and the one or more higher layers of the object model; 


and 

program instructions to load two or more secondary objects, referenced by the primary objects, into one or more of the lower layer and the one or more higher layers of the object model. 



3. The Web browser system according to claim 1 further comprising: 
program instructions to set a composite object as combination of objects in current layer. 



Not taught by patent claims. See above




4. A computer implemented method for managing rendering of objects in a client browser view, said client browser having an object model for organizing graphical objects in layers including in a lower layer 

loading, by a computer device, two or more objects from a server into one or more of the lower layer and the one or more higher layers of the object model; 



loading a script associated with the objects, after the objects have been loaded into the lower layer and the one or more higher layers of the object model; 


applying the script to the objects, wherein the script confirms that the objects are located in the respective layers they are loaded into; rendering, by the computer device, the objects that remain selected.




calculating boundaries of the objects using coordinates and boundary boxes after the script has been downloaded and applied; 

selecting, by the computer device, two or more loaded objects in the object model for display in the client browser view after the boundaries of the objects have been calculated; 

deselecting, by the computer device, one or more selected objects in a lower layer that are occluded by one or more graphical objects in a higher layer or above; and 

rendering, by the computer device, the objects that remain selected. 






Not taught by patent claims. See above









Not taught by patent claims. See above





Not taught by patent claims. See above






8. A computer program product for managing rendering of objects in a client browser view, said client browser having an object model for organizing objects in layers including in a lowest layer, one or more higher layers above the lowest layer, and a highest layer, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 

load two or more objects from a server into one or more of the lowest layer and 

download a script associated with the objects and apply the script to the objects, after the objects have been loaded into the lowest layer and one or more higher layers of the object model, wherein the script confirms that the objects are located in the respective layers they are loaded into; 

program instructions to calculate boundaries of the objects using coordinates and boundary boxes, after the script has been downloaded and applied; 

select two or more loaded objects in the object model for display in the client browser view, after the boundaries of the objects have been calculated; 


deselect one or more selected objects in a lower layer that are occluded by one or more objects in a higher layer or above; 


and render the objects that remain selected, 


from claim 1

program instructions to repeat setting a next lowest layer underneath a most recent new current layer as the next new current layer and deselecting one or more objects in the next new current layer until the lowest layer is reached and selected objects in the lowest layer which are occluded by one or more opaque objects in the layers above the lowest layer are deselected  


9. The computer program product according to claim 8 wherein the program instructions cause the processor to: 



loading two or more primary objects from a server into the one or more of the lowest layer and the one or more higher layers of the object model; and 




loading two or more secondary objects, referenced by the primary objects, into the one or more of the lowest layer and the one or more higher layers of the object model.


3. The Web browser system according to claim 1 further comprising: program instructions 

to set a composite object as combination of objects in current layer.




8. A computer program product for managing rendering of objects in a client browser view, said client browser having an object model for organizing objects in layers including in a lowest layer, one or more higher layers above the lowest layer, and a highest layer, the computer program product comprising a computer readable storage medium having program 

load two or more objects from a server into one or more of the lowest layer and the one or more higher layers of the object model; 

download a script associated with the objects and apply the script to the objects, after the objects have been loaded into the lowest layer and one or more higher layers of the object model, wherein the script confirms that the objects are located in the respective layers they are loaded into; 

program instructions to calculate boundaries of the objects using coordinates and boundary boxes, after the script has been downloaded and applied; 

select two or more loaded objects in the object model for display in the client browser view, after the boundaries of the objects have been calculated; 

deselect one or more selected objects in a lower layer that are occluded by one or more objects in a higher layer or above; and

 render the objects that remain selected, 

further comprising program instructions of a layer loop executable by a processor to cause the processor to: set the highest layer as a first current layer; set a next lowest layer underneath the highest layer as a new current layer; deselect one or more selected objects in the new current layer that are occluded by one or more opaque objects in the highest layer; and repeat setting a next lowest layer 


9. The computer program product according to claim 8 wherein the program instructions cause the processor to: 


loading two or more primary objects from a server into the one or more of the lowest layer and the one or more higher layers of the object model; and 







loading two or more secondary objects, referenced by the primary objects, into the one or more of the lowest layer and the one or more higher layers of the object model.



10. The computer program product according to claim 8 wherein the program instructions cause the processor to: 

set a composite object as combination of objects in current layer.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-



/AHAMED I NAZAR/
Examiner, Art Unit 2178
03/11/2021

/SHAHID K KHAN/Examiner, Art Unit 2178